Exhibit 10.37
Amendment 2010-1 to Employment Agreement
     THIS AMENDMENT 2010-1 TO EMPLOYMENT AGREEMENT (the “Addendum”) entered into
this 17th day of March, 2010, by and between Gil Santos (“Executive”) and
SunGard Public Sector Inc. (formerly named SunGard HTE Inc., the “Company”).
     WHEREAS, Executive is currently employed by the Company and entered into an
Employment Agreement dated as of November 15, 2007 (the “Employment Agreement”)
with the Company, pursuant to which Executive is entitled to certain benefits
concerning his employment.
     WHEREAS, the parties wish to enter into this Amendment to amend his
Employment Agreement to provide enhanced severance benefits in the event of a
Change of Control (as defined in the Employment Agreement) or a Sale of the
Public Sector Business (as defined in the Employment Agreement).
     NOW, THEREFORE, intending to be legally bound and in consideration of the
mutual covenants and conditions herein contained, the parties hereby agree that
the Employment Agreement is amended as follows:
     1. Section 2.2 is amended by adding a new Section 2.2(c) to the end to read
as follows:
          (c) Notwithstanding the provisions of Section 2.2(a) and 2.2(b), in
the event of a termination of Executive as described in Section 2.1 during the
Employment Term and upon or after a Change of Control or a Sale of the Public
Sector Business, if Executive executes and does not revoke a Release, Executive
shall be entitled to receive the following severance benefits, in lieu of the
payment described in Section 2.2(a) and in lieu of the severance benefits
described in Section 2.2(b):
               (i) Executive shall receive a lump sum cash payment equal to two
times the sum of Executive’s annual Base Salary plus Executive’s Target
Incentive Bonus in effect immediately before the Termination Date (as defined in
Section 3). For this purpose, the “Target Incentive Bonus” means Executive’s
target annual incentive bonus amount (measured at the fourth quartile target,
identified “goal” target or other similar target as determined by the Company at
the date of termination, without taking into account any incentive override for
above goal performance, or any project-specific or other non-standard
incentives) in effect under the Company’s Executive Incentive Plan for the year
of termination.
               (ii) Executive shall receive a pro rata Target Incentive Bonus
for the year in which Executive’s Termination Date occurs. The pro rata amount
shall be determined as the Target Incentive Bonus multiplied by the number of
days in which Executive was employed by the Company during the year of
termination, including the Termination Date, divided by 365.
               (iii) The Company shall pay Executive a lump sum cash payment
equal to the cost (calculated as described below) that Executive would incur if
Executive continued medical, dental and vision coverage for Executive, and,
where applicable, his or her spouse and dependents, for the two-year period
following the

1



--------------------------------------------------------------------------------



 



Termination Date. For this purpose, the monthly cost shall be determined as 100%
of the applicable monthly premium for the cost of medical, dental and vision
coverage for Executive, less the monthly premium charge that is paid by active
Company employees for similar coverage as in effect at Executive’s termination
date. The cash payment shall be increased by a tax gross up payment equal to
Executive’s income and FICA tax imposed on the payment under this subsection
(iii). Executive may elect COBRA continuation coverage according to the terms of
the Company’s applicable benefit plans.
               (iv) Executive shall receive any other amounts earned, accrued or
owing but not yet paid under Section 1 above and any other benefits in
accordance with the terms of any applicable plans and programs of the Company.
               (v) Payment of the lump sum benefits described above shall be
made on the 60th day after Executive’s Termination Date, subject to Executive’s
execution of an effective Release.
2. Section 2.2(b)(v) of the Employment Agreement is amended to read as follows:
     (v) Payment of the lump sum benefits described above shall be made on the
60th day after Executive’s Termination Date, subject to Executive’s execution of
an effective Release.
3. Section 3(c) of the Employment Agreement is amended to read as follows:
     (c) “Change of Control” shall mean “the occurrence of (a) any consolidation
or merger of SunGard Capital Corp. (“Capital Corp.”) (or any other parent
company (a “Parent Company”)) of SunGard that owns each of the Availability
Services Business segment, financial systems business segment, higher education
systems business segment and public sector business with or into any other
person, or any other corporate reorganization, transaction or transfer of
securities of Capital Corp (or such other Parent Company) by its stockholders,
or series of related transactions (including the acquisition of capital stock of
Capital Corp. or such other Parent Company), whether or not Capital Corp. (or
such other Parent Company) is a party thereto, in which the stockholders of
Capital Corp. immediately prior to such consolidation, merger, reorganization or
transaction, own, directly or indirectly, capital stock either (i) representing
directly, or indirectly through one or more entities, less than fifty percent
(50%) of the economic interests in or voting power of Capital Corp. (or such
other Parent Company) or other surviving entity immediately after such
consolidation, merger, reorganization or transaction or (ii) that does not
directly, or indirectly through one or more entities, have the power to elect a
majority of the entire board of directors of Capital Corp. (or such other Parent
Company) or other surviving entity immediately after such consolidation, merger,
reorganization or transaction, (b) any transaction or series of related
transactions, whether or not Capital Corp. (or such other Parent Company) is a
party thereto, after giving effect to which in excess of fifty percent (50%) of
the voting power of Capital Corp. (or such other Parent Company) is owned
directly, or indirectly

-2-



--------------------------------------------------------------------------------



 



through one or more entities, by any person and its “affiliates” or “associates”
(as such terms are defined in the Rules promulgated under the Exchange Act of
1934, as amended (the “Exchange Act Rules”)) or any “group” (as defined in the
Exchange Act Rules), other than, directly or indirectly, Qualified Institutional
Investors (as defined in the Stockholders Agreement, which is incorporated by
reference herein) (and in the case of a “group,” excluding a percentage of such
“group” equal to the percentage of the voting power of such group controlled by
any Qualified Institutional Investors), excluding, in any case referred to in
clause (a) or (b) any Initial Public Offering (as defined in the Stockholders
Agreement) or any bona fide primary or secondary public offering following the
occurrence of an Initial Public Offering; or (c) a sale, lease or other
disposition of all or substantially all of the assets of Capital Corp. or such
other Parent Company, in each case on a consolidated basis with its subsidiaries
(including the stock of SunGard), excluding, in any case referred to in clause
(c), any sale, lease or other disposition to an entity of which the stockholders
of Capital Corp. immediately prior to the sale, lease or other disposition own,
directly or indirectly, through one or more entities, capital stock either
representing directly, or indirectly through one or more entities, 50% or more
of the economic interests or voting power. For the avoidance of doubt, a
spin-off of one or more of the SunGard businesses, a Sale of the Public Sector
Business, a sale of any other SunGard business or a comparable transaction shall
not, in any case, constitute a Change of Control.
4. Section 3(g) of the Employment Agreement is amended to read as follows:
          (g) “Sale of the Public Sector Business” shall mean a sale, exchange
or other disposition or transfer of all or substantially all of the business or
assets of the Public Sector Business to a purchaser that is unrelated to SunGard
or any of the Investors; provided that a Sale of the Public Sector Business
shall not also constitute a Change of Control. For the avoidance of doubt, a
spin-off of the Public Sector Business shall not be considered a Sale of the
Public Sector Business.

-3-



--------------------------------------------------------------------------------



 



     5. Section 3 of the Employment Agreement is amended by adding the following
definition to the end:
     (j) “Investors” shall mean the private equity funds sponsored by Silver
Lake Partners, Bain Capital, The Blackstone Group, Goldman, Sachs & Co.,
Kohlberg Kravis Roberts, Providence Equity Partners and Texas Pacific Group that
became stockholders of Capital Corp. and SunGard Capital Corp. II in
August 2005.
     6. In all respects not modified by this Amendment, the Employment Agreement
is hereby ratified and confirmed.
IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Addendum as of March 17, 2010.

            SunGard Public Sector Inc.
      By:   /s/ Cristóbal Conde         Name:   Cristóbal Conde        Title:  
Chief Executive Officer        Executive
      /s/ Gil Santos       Gil Santos           

-4-